         Case 5:20-cv-04009-KHV-ADM Document 22 Filed 06/16/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

VANCILE ARTHUR WHITE, JR.,                      )
                                                )
                        Plaintiff,              )
                                                )
         v.                                     )             Case No. 20-4009-KHV-ADM
                                                )
ALLTRAN EDUCATION, INC., et al.,                )
                                                )
                        Defendants.             )

                                 MEMORANDUM AND ORDER

         This matter comes before the court on pro se plaintiff Vancile Arthur White, Jr.’s response

to the court’s May 1, 2020 order to show cause, which also contains a motion for reconsideration

of the court’s February 20, 2020 order denying without prejudice Mr. White’s motion to appoint

counsel. (ECF No. 19.) After reviewing Mr. White’s response, the court directs the clerk’s office

to correct the docket to reflect that the second defendant named in this case is “Credit Adjustments,

Inc.” and to re-issue a summons to that defendant for service. The court also denies Mr. White’s

motion, as discussed in further detail below.

I.       BACKGROUND

         On February 12, 2020, Mr. White filed a complaint naming alleged debt collectors Alltran

Education Inc. and Credit Adjustments, Inc. as defendants.1 (See ECF No. 1.) The complaint

alleges, inter alia, violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §

1692 et seq. Specifically, Mr. White claims that he no longer owes anything on a federal student




     1
      Mr. White refers to Credit Adjustments, Inc. as “Credit Adjustment Inc.,” “Credit
Adjustments Agency Inc.,” and “Credit Adjustments Company” in his complaint. (ECF No. 1;
ECF Nos. 1-4, at 2, 8.) Correspondence from Credit Adjustments, Inc. attached to the complaint
establish the correct name for this defendant, and Mr. White’s response to the court’s order to show
cause also refers to the correct name. (ECF No. 19, at 2-3.)
                                                    1
      Case 5:20-cv-04009-KHV-ADM Document 22 Filed 06/16/20 Page 2 of 7




loan he took out in 1982, yet his federal income tax refunds were improperly withheld or

misappropriated to pay down debt on the loan. Concurrently with his complaint, Mr. White filed

a motion for leave to proceed in forma pauperis (“IFP”) and a motion to appoint counsel pursuant

to 28 U.S.C. § 1915(e)(1), which permits the court to appoint counsel for a litigant proceeding IFP.

The court granted Mr. White leave to proceed IFP, directed the clerk’s office to issue a summons

for each defendant, and appointed the United States Marshals Service to effect service of the

summonses and copies of the complaint. (ECF No. 5.) The court denied Mr. White’s motion to

appoint counsel without prejudice. (ECF No. 6.)

       On May 1, the court entered an order to show cause (ECF No. 17.) The court noted that

defendant Credit Adjustments, Inc. was served by certified mail at the address Mr. White provided

in his complaint on March 2, but that defendant had not filed an answer or otherwise entered an

appearance in the case. Mr. White had also failed to take any action with respect to the default.

The court therefore ordered Mr. White to show cause in writing by May 22 why the undersigned

should not recommend that the district judge dismiss his claims against Credit Adjustments, Inc.

without prejudice for failure to prosecute pursuant to FED. R. CIV. P. 41(b). If Mr. White believed

that the address he provided for that defendant may have been incorrect, the court directed him to

provide a new address by the same date.

       On May 18, Mr. White timely responded to the court’s order to show cause. (ECF No. 19.)

Within his response, Mr. White also asks the court to reconsider its decision to deny him

appointment of counsel. (See id. at 5.)




                                                 2
      Case 5:20-cv-04009-KHV-ADM Document 22 Filed 06/16/20 Page 3 of 7




II.    DISCUSSION

       A.      Response to the Order to Show Cause

       Mr. White’s response to the court’s order to show cause is largely non-responsive and

appears to focus on the substantive merits of his claims against both defendants. He does not

specifically address whether the court should refrain from dismissing his claims against Credit

Adjustments, Inc. for failure to prosecute, or whether service should be attempted on a different

address for that defendant. Mr. White’s response does, however, clarify that this defendant’s name

is incorrect on the docket. The court directs the clerk’s office to correct the docket to reflect that

the second defendant named in this case is “Credit Adjustments, Inc.”

       Mr. White also attached various correspondence from both defendants to his response. (See

ECF No. 19, at 7-16.) The court has reviewed these letters, which contain additional information

relating to defendants’ businesses. The court has ascertained that defendant Credit Adjustments,

Inc. may be served at the following address: 112 SW 7th Street, Suite 3C, Topeka, Kansas 66603.

The clerk’s office is directed to re-issue a summons to Credit Adjustments, Inc. Service of the

summons and a copy of the complaint shall be effected by the United States Marshal or Deputy

United States Marshal.

       B.      Appointment of Counsel

       Mr. White’s response to the court’s order to show cause also asks the court to reconsider

its order denying him appointment of counsel. (ECF No. 19, at 5.) Mr. White filed a motion to

appoint counsel concurrently with his complaint. (ECF No. 4.) The court denied the motion

without prejudice because he had not made a reasonably diligent effort to obtain representation,

and appointment of counsel was not appropriate under 28 U.S.C. § 1915(e)(1) at that procedural




                                                  3
      Case 5:20-cv-04009-KHV-ADM Document 22 Filed 06/16/20 Page 4 of 7




juncture. (See ECF No. 6, at 2-4.) Mr. White now contends that the difficulty of both tax law and

retaining expert witnesses warrants reconsidering appointment of counsel. (ECF No. 19, at 5.)

               1.      Reconsideration of the Court’s Prior Order

       To the extent that Mr. White’s request is a motion to reconsider the court’s prior order

pursuant to D. KAN RULE 7.3(b), it is untimely and raises no valid basis for reconsideration. A

party “seeking reconsideration of non-dispositive orders must file a motion within 14 days after

the order is filed.” D. KAN. RULE 7.3(b). Here, the order denying Mr. White’s motion to appoint

counsel was entered on February 20, 2020. Mr. White was required to file a motion for

reconsideration within 14 days, i.e. on or before March 5. He did not file his motion until May 18,

which was well beyond the deadline. Mr. White’s motion is therefore untimely.

       Even if Mr. White had timely filed his motion, reconsideration is still not warranted. A

motion for reconsideration of a prior order must be based on (1) an intervening change in

controlling law; (2) the availability of new evidence; or (3) the need to correct clear error or prevent

manifest injustice. D. KAN. RULE 7.3(b). Mr. White identifies no intervening change in controlling

law with respect to whether the court should appoint him counsel. He does state in his response

that the federal government enacted a new law in March 2020 providing relief to student loan

borrowers in light of the COVID-19 pandemic. (ECF No. 19 at 3.) This law, however, has no

impact on whether denying appointment of counsel was proper.

       Nor has Mr. White cited any new evidence that would support reconsideration. As noted

above, Mr. White attached various correspondence to his response. (See id. at 7-16.) These

documents, however, are dated between January 29, 2004 and January 17, 2020 and appear to be

identical to documents Mr. White attached to his complaint. These documents do not constitute

newly available evidence or justify reconsideration of the court’s prior order.



                                                   4
         Case 5:20-cv-04009-KHV-ADM Document 22 Filed 06/16/20 Page 5 of 7




          Finally, Mr. White has not identified any clear error or manifest injustice resulting from

the court’s order. Rather, Mr. White asks the court to reconsider its decision because of the

complexity of tax law and the difficulty of retaining expert witnesses. (Id. at 5). This is not a valid

basis for reconsideration under D. KAN. RULE 7.3(b). Mr. White’s motion for reconsideration of

the court’s February 20 order denying appointment of counsel is untimely and fails to identify any

recognized basis for reconsideration. The court therefore declines to reconsider its February 20

order.

                 2.       Renewed Request for Appointment of Counsel

          To the extent that Mr. White’s request represents a renewed motion for appointment of

counsel, he still has not established that appointment is warranted under 28 U.S.C. § 1915(e)(1).

In deciding whether to appoint an attorney to represent a party proceeding IFP, the court considers

the following factors: (1) the merit of the party’s claims; (2) “the nature and complexity of the

factual and legal issues”; and (3) the party’s “ability to investigate the facts and present [the]

claims.” Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004). The court also

considers whether the party has made a diligent effort to retain an attorney. Camick v. Holladay,

No. 17-1110-EFM-GEB, 2017 WL 4099472, at *2 (D. Kan. Sept. 14, 2017).

          In denying Mr. White’s motion in February, the court stated that he could renew his motion

to appoint counsel at a later procedural juncture—for example, following resolution of dispositive

motions. (ECF No. 6, at 4.) As of today, defendant Alltran Education Inc.’s motion to dismiss or,

in the alternative, for a more definite statement (ECF No. 20) is still pending. The court therefore

has no new information from which to evaluate the Mr. White’s capabilities and the merits of his

claims.




                                                  5
      Case 5:20-cv-04009-KHV-ADM Document 22 Filed 06/16/20 Page 6 of 7




        As discussed above, Mr. White cites only the difficulty of tax law and retaining expert

witnesses as reasons why he believes the court should appoint him counsel at this time. (ECF No.

19, at 5.) The court previously found that the factual and legal issues in this case do not appear to

be complex and that Mr. White has demonstrated an ability to investigate the facts and present his

claims. (ECF No. 6, at 4.) Nothing in Mr. White’s motion has changed these conclusions.

Although counsel could assist Mr. White “in presenting his strongest possible case,” that is not

enough to justify appointing counsel because “the same could be said in any case.” Steffey v.

Orman, 461 F.3d 1218, 1223 (10th Cir. 2006). The court therefore again declines to appoint

counsel for Mr. White pursuant to § 1915(e)(1) at this time. Because the court’s analysis of the

factors relevant to the appointment of counsel may change as the case progresses, however, Mr.

White may renew his motion at a later procedural juncture—for example, following the resolution

of all dispositive motions filed in this case.

        IT IS THEREFORE ORDERED that the clerk’s office shall correct the docket to reflect

that the second defendant named in this case is “Credit Adjustments, Inc.” The clerk’s office shall

re-issue a summons to Credit Adjustments, Inc., which may be served at the following address:

112 SW 7th Street, Suite 3C, Topeka, Kansas 66603. Service of the summons and a copy of the

complaint shall be effected by the United States Marshal or a Deputy United States Marshal, both

of whom are appointed for such purpose pursuant to FED. R. CIV. P. 4(c)(3).

        IT IS FURTHER ORDERED that plaintiff Vancile Arthur White, Jr.’s motion for

reconsideration of the court’s February 20, 2020 order (ECF No. 19) is denied. The court declines

to appoint counsel for Mr. White at this time for the reasons discussed above.




                                                 6
Case 5:20-cv-04009-KHV-ADM Document 22 Filed 06/16/20 Page 7 of 7




IT IS SO ORDERED.

Dated June 12, 2020, at Topeka, Kansas.



                                          s/ Angel D. Mitchell
                                          Angel D. Mitchell
                                          U.S. Magistrate Judge




                                      7
